Citation Nr: 0841472	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (claimed as a weak heart).

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
degenerative arthritis of multiple joints, with loss of use 
of the feet (claimed as right arm, right elbow, neck, and 
upper and lower back conditions).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which denied 
claims for service connection for hypertension and coronary 
artery disease, and denied an application to reopen a claim 
for service connection for degenerative arthritis of multiple 
joints, with loss of use of the feet (claimed as right arm, 
right elbow, neck, and upper and lower back conditions).

Despite any determinations reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

With regards to the veteran's claim for service connection 
for coronary artery disease (claimed as a weak heart), the 
Board notes that the veteran was initially denied service 
connection for a heart murmur in a November 1972 rating 
decision.  The Board has considered the holding in Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996), wherein the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, cannot 
be considered the same claim.  See also Boggs v. Peake, 520 
F.3d 1330 (2008).  As the veteran's newly diagnosed coronary 
artery disease is clearly distinct from the veteran's heart 
murmur, the Board finds that they are separate and distinct 
claims, and that the newer claim is not subject to 38 
U.S.C.A. § 5108 (West 2002) or 38 C.F.R. § 3.156(a) (2008).  
See Boggs v. Peake, 520 F.3d 1330 (2008); see Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The veteran's hypertension is first shown by medical 
evidence dated several years after the veteran's discharge 
from service, and the most probative medical evidence of 
record does not show it to be etiologically related to a 
disease, injury, or event in service.

2.  The veteran's coronary artery disease is first shown by 
medical evidence dated several years after the veteran's 
discharge from service, and the most probative medical 
evidence of record does not show it to be etiologically 
related to a disease, injury, or event in service.

3.  By an RO decision dated in November 2001, the veteran's 
application to reopen his previously denied claim for service 
connection for a right elbow condition was denied on the 
basis that no new and material evidence had been submitted 
relating the veteran's degenerative elbow condition to his 
military service, and the veteran's claim for service 
connection for cervical, thoracic, and lumbar spine 
conditions was denied on the basis that the veteran's 
degenerative joint disease of the spine was not incurred in 
or caused by service. 

4.  Evidence received since the November 2001 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for degenerative arthritis of multiple joints with 
loss of use of the feet.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).
2.  The veteran's coronary artery disease was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).

3.  The November 2001 RO decision denying the veteran's 
application to reopen his previously denied claim for service 
connection for a right elbow condition and his claim for 
service connection for cervical, thoracic, and lumbar spine 
conditions is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

4.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for degenerative 
arthritis of multiple joints has not been submitted.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in December 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for 
degenerative arthritis of multiple joints, the Board observes 
that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
held that with regard to matters that involve a request to 
reopen a previously denied claim for service connection based 
upon the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

The December 2004 letter informed the veteran that new and 
material evidence was needed to substantiate his claim to 
reopen and described what would constitute such new and 
material evidence.  The December 2004 letter specifically 
explained the bases of the prior denials, and directed the 
veteran to submit any new and material evidence showing that 
this condition occurred in or was caused by his service.  
This letter was fully compliant with the requirements set 
forth in Kent v. Nicholson.  See Kent, supra.  
 
Since the Board has concluded that the preponderance of the 
evidence is against the claims, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  The Board finds that the record 
contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

With regards to the veteran's claims for service connection 
for coronary artery disease and hypertension, the Board notes 
that the veteran was provided a VA examination in May 2005.  
The Board finds this examination report to be thorough and 
complete with respect to these claims.  The veteran's claims 
folder was reviewed.  As such, the Board finds this 
examination report to be sufficient upon which to base a 
decision with regards to these claims.  

With regards to the veteran's application to reopen his 
previously denied claim for service connection for 
degenerative arthritis of multiple joints, VA's 
responsibility to assist the veteran extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA has no further duties to the veteran with 
respect to that particular claim.  VA does not have a duty to 
provide the veteran with a VA examination if the claim is not 
reopened.  The VCAA explicitly stated that, regardless of any 
assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  See 
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim to reopen.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension or coronary artery 
disease becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of the disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

1.  Entitlement to service connection for hypertension and 
coronary artery disease.

The veteran alleges that he currently has hypertension and 
coronary artery disease as a result of his active duty.  See 
VA Form 9 Appeal, August 2006.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

The Board notes that recent medical records have indicated 
that the veteran has current diagnoses of hypertension and 
coronary artery disease.  See VA treatment records, December 
2000, July 2003, and June 2005; VA examination report, May 
2005; New Madrid Group Practice treatment record, July 1994.  
However, the veteran's service medical records are absent any 
complaints, treatment, or diagnoses of hypertension or 
coronary artery disease during active duty.  

Throughout the veteran's active duty service, his blood 
pressure was recorded as 120/70, 140/70, 158/70, and 138/74.  
See service medical records, June 1968 and January 1971.  The 
Board acknowledges that the reading of 158/70 is slightly 
elevated.  However, the Board also notes that this reading 
does not meet the requirements for a diagnosis of 
hypertension for VA purposes and is representative of a 
single, isolated incident.  With regards to his coronary 
artery disease, the Board acknowledges that the veteran was 
noted on multiple occasions during service as having a heart 
murmur.  See service medical records, January 1971 and April 
1971.  No indication, however, was given at any time that the 
veteran exhibited symptoms of coronary artery disease in 
service.

In May 2005, the veteran underwent a VA examination for both 
his hypertension and coronary artery disease.  With regards 
to the veteran's claim for service connection for coronary 
artery disease, the examiner reviewed the claims folder and 
noted the veteran's history of a functional heart murmur with 
no related disability.  He also noted that the veteran was 
found to have probable coronary artery disease with reduced 
left ventricular ejection fraction in December 2004.  
Finally, upon noting that the veteran's heart murmur was 
benign and did not cause other types of problems, the 
examiner found that it is not likely that this type of murmur 
would cause any coronary artery disease.  He concluded by 
stating that there is no indication of coronary artery 
disease during active duty, including in the cardiology 
evaluations done at least twice during his active duty.  
Therefore, it is not likely that the problems associated at 
this time with the veteran's coronary artery disease are 
secondary to his active duty.  With regards to the veteran's 
claim for service connection for hypertension, the examiner 
reviewed the claims folder and examined the veteran.  He 
recorded the veteran's blood pressure as 142/80 and 144/80 at 
the time of this examination.  Upon noting the veteran's in-
service medical history and his blood pressure recorded at 
his separation examination, he opined that it is not likely 
that the veteran's hypertension is secondary to his active 
duty.
With regards to establishing service connection for 
hypertension or coronary artery disease on a presumptive 
basis, the claims folder contains no medical evidence 
indicating the possibility of hypertension according to VA 
standards until approximately 1980, nearly 10 years after the 
veteran's discharge from service, or coronary artery disease 
until approximately 2004, 33 years after the veteran's 
discharge from service.  See VA treatment record, February 
1980; VA examination report, May 2005.  As there is no 
medical evidence of record showing that hypertension or 
coronary artery disease manifested within one year of 
service, service connection for these disabilities cannot be 
established on a presumptive basis.  

With regards to establishing service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2008).  Currently, there is no medical evidence of 
record reflecting that the veteran had hypertension or 
coronary artery disease in service, and the only medical 
opinions of record have specifically stated that these 
disabilities are not related to service.  Thus, the veteran's 
claims must fail.  See Hickson, supra. 

The Board acknowledges the veteran's contentions that he has 
hypertension and coronary artery disease as a result of his 
active duty.  However, no medical evidence has been submitted 
to support these contentions.  The veteran can attest to 
factual matters of which he had first-hand knowledge. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).  In addition, the Board does not 
believe that hypertension is the type of disability that 
lends itself to lay observation, and the veteran is not shown 
to be competent to interpret blood pressure readings for the 
purpose of diagnosing hypertension.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Therefore, his lay testimony cannot 
establish a link between the disability and service.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of entitlement to service connection for 
hypertension and coronary artery disease must be denied, on 
both presumptive and direct bases.  See 38 U.S.C.A §5107 
(West 2002).

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
degenerative arthritis of multiple joints, with loss of use 
of the feet (claimed as right arm, right elbow, neck, and 
upper and lower back conditions).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
degenerative arthritis of multiple joints, with loss of use 
of the feet.  After a review of the evidence of record, the 
Board finds that new and material evidence has not been 
submitted.  

The Board notes that the veteran was initially denied service 
connection for degenerative joint disease of the cervical 
spine in a May 1981 RO decision and denied service connection 
for a right arm condition in a February 1994 RO decision.  
Most recently, the RO denied the veteran's application to 
reopen a claim for service connection for a right elbow 
condition and his claim for service connection for cervical, 
thoracic, and lumbar spine conditions in a November 2001 RO 
decision.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2008).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2008).  The veteran was notified of the November 2001 rating 
decision via a November 30, 2001, letter, including notice of 
his appellate rights.  He did not file a timely appeal.  
Therefore, the November 2001 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002).  As mentioned above, in order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the November 2001 denial was that no new and 
material evidence had been submitted relating the veteran's 
degenerative elbow condition in any way to military service, 
and no evidence had been submitted showing that the veteran's 
degenerative joint disease of the spine was incurred in or 
caused by service.  At the time of this denial, service, 
private, and VA medical records, as well as statements 
submitted by the veteran, were considered. 

The new evidence submitted since this denial consists of the 
veteran's statements, VA and private medical records, and 
copies of service medical records.

With regards to the copies of the veteran's service medical 
records, the Board notes that the original copies of these 
records were associated with the claims folder at the time of 
the November 2001 denial.  As such, these records are not 
considered new in that they have already been considered by 
the RO and, therefore, are not new and material for the 
purpose of reopening this claim.

With regards to the veteran's VA and private medical records, 
the Board notes that these records document treatment and 
diagnosis of generalized arthritis.  See VA examination 
report, July 2002.  No mention, however, is made in any 
recently submitted medical records of a link or relation 
between the veteran's current generalized arthritis and his 
active duty service.  Thus, while this evidence is new, it is 
not deemed to be material in that it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Therefore, no reasonable possibility of substantiating the 
claim has been shown and these records will not be considered 
new and material for the purpose of reopening this claim.

With regards to the veteran's statements asserting that he 
currently has generalized arthritis as the result of his 
active duty, the Board finds that these statements are 
duplicative of evidence previously submitted, as the veteran 
has repeatedly asserted that he has arthritis as the result 
of his active duty.  Therefore, this evidence cannot be 
considered new in that it essentially duplicates evidence 
that has already been considered by the RO.  Moreover, these 
statements speak to matters beyond the competence of a lay 
person.  See Espiritu, supra.  Thus, the veteran's statements 
are not deemed to be "new and material evidence" as they do 
not raise a reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  

Although the Board is sympathetic to the veteran's health 
difficulties, the fact is that no new and material evidence 
has been received sufficient to reopen his claim.  Until the 
veteran meets the threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
is denied.

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for 
degenerative arthritis of multiple joints, with loss of use 
of the feet (claimed as right arm, right elbow, neck, and 
upper and lower back conditions), the veteran's claim is not 
reopened, and the appeal is denied.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


